Citation Nr: 0410196	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left thigh 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1951 to March 1955.

This appeal arises from a February 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO).


REMAND

On review of the claims file, the Board notes that on the February 
2003 substantive appeal, the veteran requested a Travel Board 
hearing before the Board.  The veteran also requested a personal 
hearing at the RO before a hearing officer; the veteran was 
afforded such a hearing in September 2003.  The veteran's request 
for a Travel Board hearing, however, remains outstanding. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a personal hearing before a 
traveling member of the Board of Veterans' Appeals on the next 
available date.

By this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  No 
action is required of the veteran until he is notified by the RO.  
The purpose of this REMAND is to afford the veteran due process of 
law.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





